DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 11/2/21 have been received. Claims 1, 7,  and 8 have been amended. 
Claim Rejections - 35 USC § 102
3.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated  by Menzel (DE102013219010A1) as cited in IDS dated 3/5/19 on claim(s) 1, 5, 7, 8, 10, 12, and 13 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Menzel (DE102013219010A1) as cited in IDS dated 3/5/19 on claim 6 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
5.	Claims 1-13 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a gas diffusion electrode for a fuel cell, comprising a gas-permeable substrate which is formed from an organic polymer having an organic polymer backbone, wherein the polymer has functional groups covalently bonded to the organic polymer backbone and capable of complexing metal cations; and catalytically active noble metal particles 
	The prior art to Menzel (DE102013219010A1) discloses a gas diffusion electrode for a fuel cell, comprising a gas-permeable substrate which is formed from an organic polymer having an organic polymer backbone, wherein the polymer has functional groups and catalytically active noble metal particles and/or atoms that are bonded, by the functional groups, to a surface of a first flat side of the substrate and/or in a surface-proximal region of the first flat side of the substrate but does not disclose, teach or render obvious wherein the polymer has functional groups covalently bonded to the organic polymer backbone and capable of complexing metal cations.
7.	The following is an examiner’s statement of reasons for allowance:  The reasons for allowance for the inventions in independent claims 7 and 8 are substantially the same as provided in paragraph 6 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724